ﬁﬂm’teh ﬁvtatw Qtuurt of gppealg

For the Seventh Circuit
Chicago, Illinois 60604

November 14, 2006
Before
Hon. Ilana Diamond Rovner, Circuit Judge
Hon. Terence T. Evans, Circuit Judge

Hon. Diane S. Sykes, Circuit Judge

No. 05-4516
GEORGIA ERICKSON, Appeal from the United States District
Plaintiff-Appellee, Court for the Western District of
Wisconsin.
v.
NO. 04 C 265
WISCONSIN DEPARTMENT OF
CORRECTIONS, Barbara B. Crabb,
Defendant-Appellant. Chief Judge.
0 R D E R

The slip Opinion of this court issued on November 14, 2006, is amended as
follows:

On page 1, the caption is corrected to reﬂect Georgia Erickson as the Plaintiff-
Appellee and the Wisconsin Department of Corrections as the Defendant-Appellant.